Citation Nr: 1535957	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left lower extremity condition, to include the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2011, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the claims file. Additional evidence was also submitted accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.  In April 2014 and January 2015, the        Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter for a medical opinion regarding whether the Veteran's current left lower extremity disability is related to service.    In particular, the examiner was asked to address various diagnoses and findings of record relating to the left lower extremity, including an osteochondral defect in the medial tibial plateau, lateral meniscus tear, left knee sprain, ACL tear, cyclops lesion of knee, chondromalacia, and osteochondritis dissecans.  Although a medical opinion was obtained in April 2015, the examiner did not address the various diagnoses of record.  Therefore, another opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the April 2015 opinion, if available, or to another qualified examiner.  The claims file must be reviewed in conjunction with the examination, including the private medical records associated with the claims file in November 2014.

Following a review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability is related to or had its onset in service, to include the incident in service during which the Veteran fell into a trash barrel and fractured her coccyx. 

In providing the opinion, the examiner should address the private orthopedist's opinion that the Veteran's left knee disorders were the result of chronic injury.  The examiner should also address the various diagnoses of record, to include left knee sprain, chondromalacia patella, meniscus tear, osteochondral defect, and the symptom of instability, and indicate whether those diagnosed disorders or symptom is related to service. 

The examiner should explain the reason for the opinion provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

2.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




